1
2
3
4
5
6
7
8
9
10                                UNITED STATES DISTRICT COURT

11                               CENTRAL DISTRICT OF CALIFORNIA

12
13       VAXCEL INTERNATIONAL CO.,                     C.A. Nos. 5:18-cv-01484-GW (SHKx)
         LTD,                                                    5:18-cv-02549-GW (SHKx)
14                          Plaintiff,                            Consolidated
15                 v.
16                                                        STIPULATED PROTECTIVE
         MINKA LIGHTING, INC.,                            ORDER
17                          Defendant.
18
19
20
21
22       1.        A.    PURPOSES AND LIMITATIONS

23                 Discovery in this Action is likely to involve production of confidential,
24       proprietary, or private information for which special protection from public
25       disclosure and from use for any purpose other than prosecuting this litigation may
26       be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
27       enter the following Stipulated Protective Order. The parties acknowledge that this
28
                                                                 CASE NO. 5:18-CV-01484-GW (SHKX)
                                                                 CASE NO. 5:18-CV-02549-GW (SHKX)
     55714802v.3                                                  STIPULATED PROTECTIVE ORDER
1    Order does not confer blanket protections on all disclosures or responses to
2    discovery and that the protection it affords from public disclosure and use extends
3    only to the limited information or items that are entitled to confidential treatment
4    under the applicable legal principles. The parties further acknowledge, as set forth
5    in Section 12.3, below, that this Stipulated Protective Order does not entitle them
6    to file confidential information under seal; Civil Local Rule 79¬5 sets forth the
7    procedures that must be followed and the standards that will be applied when a
8    party seeks permission from the court to file material under seal.
9          B.     GOOD CAUSE STATEMENT
10         This Action is likely to involve trade secrets, customer and pricing lists and
11   other valuable research, development, commercial, financial, technical and/or
12   proprietary information for which special protection from public disclosure and
13   from use for any purpose other than prosecution of this Action is warranted. Such
14   confidential and proprietary materials and information consist of, among other
15   things, confidential business or financial information, information regarding
16   confidential business practices, and technical documentation, or other confidential
17   research, development, or commercial information (including information
18   implicating privacy rights of third parties), information otherwise generally
19   unavailable to the public, or which may be privileged or otherwise protected from
20   disclosure under state or federal statutes, court rules, case decisions, or common
21   law. Accordingly, to expedite the flow of information, to facilitate the prompt
22   resolution of disputes over confidentiality of discovery materials, to adequately
23   protect information the parties are entitled to keep confidential, to ensure that the
24   parties are permitted reasonable necessary uses of such material in preparation for
25   and in the conduct of trial, to address their handling at the end of the litigation, and
26   serve the ends of justice, a protective order for such information is justified in this
27   matter. It is the intent of the parties that information will not be designated as
28                                             2
                                                            CASE NO. 5:18-CV-01484-GW (SHKX)
                                                            CASE NO. 5:18-CV-02549-GW (SHKX)
                                                             STIPULATED PROTECTIVE ORDER
1    confidential for tactical reasons and that nothing be so designated without a good
2    faith belief that it has been maintained in a confidential, non-public manner, and
3    there is good cause why it should not be part of the public record of this case.
4
     2.     DEFINITIONS
5
6           2.1.   Action: consolidated actions identified by the following United States

7    District Court case numbers: 5:18-cv-01484-GW(SHKx) and 5:18-cv-02549-

8    GW(SHKx).

9           2.2.   Challenging Party: a Party or Non-Party that challenges the

10   designation of information or items under this Order.

11          2.3.   “CONFIDENTIAL” Information or Items: information (regardless of

12   how it is generated, stored or maintained) or tangible things that qualify for

13   protection under Federal Rule of Civil Procedure 26(c), and as specified above in

14   the Good Cause Statement.

15          2.4.   Counsel: Outside Counsel of Record and House Counsel (as well as

16   their support staff).

17          2.5.   Designating Party: a Party or Non-Party that designates information or

18   items that it produces in disclosures or in responses to discovery requests as

19   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.”

20          2.6.   Disclosure or Discovery Material: all items or information, regardless

21   of the medium or manner in which it is generated, stored, or maintained (including,

22   among other things, testimony, transcripts, and tangible things), that are produced

23   or generated in disclosures or responses to discovery in this matter.

24          2.7.   Expert: a person with specialized knowledge or experience in a matter

25   pertinent to the litigation who (1) has been retained by a Party or its Counsel to

26   serve as an expert witness or as a consultant in this Action, (2) is not a past or

27   current employee of a Party or of a Party’s competitor, and (3) at the time of

28                                             3
                                                            CASE NO. 5:18-CV-01484-GW (SHKX)
                                                            CASE NO. 5:18-CV-02549-GW (SHKX)
                                                             STIPULATED PROTECTIVE ORDER
1    retention, is not anticipated to become an employee of a Party or of a Party’s
2    competitor.
3           2.8.   “HIGHLY CONFIDENTIAL Information or Items: extremely
4    sensitive “Confidential Information or Items,” disclosure of which to another Party
5    or Non-Party would create a substantial risk of serious harm that could not be
6    avoided by less restrictive means.
7           2.9.   House Counsel: attorneys who are employees of a party to this Action.
8    House Counsel does not include Outside Counsel of Record or any other outside
9    counsel.
10          2.10. Minka Company Designee: Tim Flannery for Minka Lighting, Inc.,
11   and resides in 1151 West Bradford Court, Corona, CA 92882, who is the sole
12   Minka employee who can review Vaxcel’s Highly Confidential Information.
13          2.11. Non-Party: any natural person, partnership, corporation, association,
14   or other legal entity not named as a Party to this Action.
15          2.12. Outside Counsel of Record: attorneys who are not employees of a
16   party to this Action but are retained to represent or advise a party to this Action
17   and have appeared in this Action on behalf of that party or are affiliated with a law
18   firm which has appeared on behalf of that party; as well as staff of such counsel to
19   whom it is reasonably necessary to disclose or allow access to Protected Material
20   for this litigation.
21          2.13. Party: any party to this Action, including all of its officers, directors,
22   or employees.
23          2.14. Producing Party: a Party or Non-Party that produces Disclosure or
24   Discovery Material in this Action.
25          2.15. Professional Vendors: persons or entities that provide litigation
26   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
27
28                                             4
                                                            CASE NO. 5:18-CV-01484-GW (SHKX)
                                                            CASE NO. 5:18-CV-02549-GW (SHKX)
                                                             STIPULATED PROTECTIVE ORDER
1    demonstrations, and organizing, storing, or retrieving data in any form or medium)
2    and their employees and subcontractors.
3          2.16. Protected Material: any Disclosure or Discovery Material that is
4    designated as “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL.”
5          2.17. Receiving Party: a Party that receives Disclosure or Discovery
6    Material from a Producing Party.
7          2.18. Vaxcel Company Designee: Richard Chen as Executive Vice
8    President of Sales for Vaxcel International LTD, and resides in Naples, Florida
9    who is the sole Vaxcel employee who can review Minka’s Highly Confidential
10   Information.
11
     3.    SCOPE
12
13         3.1.     The protections conferred by this Stipulation and Order cover not only

14   Protected Material (as defined above), but also (1) any information copied or

15   extracted from Protected Material; (2) all copies, excerpts, summaries, or

16   compilations of Protected Material; and (3) any testimony, conversations, or

17   presentations by Parties or their Counsel that might reveal Protected Material.

18   However, the protections conferred by this Stipulation and Order do not cover the

19   following information: (a) any information that is in the public domain at the time

20   of disclosure to a Receiving Party or becomes part of the public domain after its

21   disclosure to a Receiving Party as a result of publication not involving a violation

22   of this Order, including becoming part of the public record through trial or

23   otherwise; and (b) any information known to the Receiving Party prior to the

24   disclosure or obtained by the Receiving Party after the disclosure from a source

25   who obtained the information lawfully and under no obligation of confidentiality to

26   the Designating Party.

27
28                                             5
                                                          CASE NO. 5:18-CV-01484-GW (SHKX)
                                                          CASE NO. 5:18-CV-02549-GW (SHKX)
                                                           STIPULATED PROTECTIVE ORDER
1    Any use of Protected Material at trial shall be governed by the orders of the trial
2    judge. This Order does not govern the use of Protected Material at trial.
3          3.2.   This Order is without prejudice to the right of any Party to seek
4    further or additional protection of any Discovery Material or to modify this Order
5    in any way, including, without limitation, an order that certain matter not be
6    produced at all.
7
     4.    DURATION
8
9          Even after final disposition of this litigation, the confidentiality obligations

10   imposed by this Order shall remain in effect until a Designating Party agrees

11   otherwise in writing or a court order otherwise directs.

12   5.    DESIGNATING PROTECTED MATERIAL
13         5.1.   Exercise of Restraint and Care in Designating Material for Protection.
14   Each Party or Non-Party that designates information or items for protection under
15   this Order must take care to limit any such designation to specific material that
16   qualifies under the appropriate standards. The Designating Party must designate for
17   protection only those parts of material, documents, items, or oral or written
18   communications that qualify so that other portions of the material, documents,
19   items, or communications for which protection is not warranted are not swept
20   unjustifiably within the ambit of this Order.
21         Mass, indiscriminate, or routinized designations are prohibited.
22   Designations that are shown to be clearly unjustified or that have been made for an
23   improper purpose (e.g., to unnecessarily encumber the case development process
24   or to impose unnecessary expenses and burdens on other parties) may expose the
25   Designating Party to sanctions.
26         If it comes to a Designating Party’s attention that information or items that it
27   designated for protection do not qualify for protection at all or do not qualify for
28                                             6
                                                           CASE NO. 5:18-CV-01484-GW (SHKX)
                                                           CASE NO. 5:18-CV-02549-GW (SHKX)
                                                            STIPULATED PROTECTIVE ORDER
1    the level of protection initially asserted, that Designating Party must promptly
2    notify all other Parties that it is withdrawing the mistaken designation.
3          5.2.   Manner and Timing of Designations. Except as otherwise provided in
4    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
5    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
6    under this Order must be clearly so designated before the material is disclosed or
7    produced.
8          Designation in conformity with this Order requires:
9          (a)    for information in documentary form (e.g., paper or electronic
10   documents, but excluding transcripts of depositions or other pretrial or trial
11   proceedings), that the Producing Party affix the legend “CONFIDENTIAL” or
12   “HIGHLY CONFIDENTIAL” to each page that contains Protected Material. If
13   only a portion or portions of the material on a page qualifies for protection, the
14   Producing Party may also clearly identify the protection portion(s) (e.g., by making
15   appropriate markings in the margins).
16         A Party or Non-Party that makes original documents available for
17   inspection by Outside Counsel of Record need not designate them for protection
18   until after the inspecting Party has indicated which documents it would like copied
19   and produced. During the inspection and before the designation, all of the material
20   made available for inspection shall be deemed “CONFIDENTIAL” or “HIGHLY
21   CONFIDENTIAL.” After the inspecting Party has identified the documents it
22   wants copied and produced, the Producing Party must determine which documents,
23   or portions thereof, qualify for protection under this Order. Then, before
24   producing the specified documents, the Producing Party must affix the
25   “CONFIDENTIAL legend” or “HIGHLY CONFIDENTIAL legend”, as
26   appropriate,” to each page that contains Protected Material. If only a portion or
27   portions of the material on a page qualifies for protection, the Producing Party
28                                            7
                                                           CASE NO. 5:18-CV-01484-GW (SHKX)
                                                           CASE NO. 5:18-CV-02549-GW (SHKX)
                                                            STIPULATED PROTECTIVE ORDER
1    must also clearly identify the protected portion(s) (e.g., by making appropriate
2    markings in the margins).
3           (b)    for testimony given in deposition, that the Designating Party either (1)
4    identify the Disclosure or Discovery Material on the record, before the close of the
5    deposition all protected testimony or (2) identify, in writing, within 14 days of
6    receipt of the final transcript, that the transcript shall be treated as
7    “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL.”
8           The use of a document as an exhibit at a deposition shall not in any way
9    affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.”
10          Transcripts containing Protected Material shall have an obvious legend on
11   the title page that the transcript contains Protected Material, and the title page shall
12   be followed by a list of all pages that have been designated as Protected Material
13   and the level of protection being asserted by the Designating Party. The
14   Designating Party shall inform the court reporter of these requirements. Any
15   transcript that was not designated on the record pursuant to the first paragraph of
16   section 5.2(b) above shall be treated during the 14-day period for designation as if
17   it had been designated “HIGHLY CONFIDENTIAL” in its entirety. After the
18   expiration of that period or as of such earlier time that such transcript is designated,
19   the transcript shall be treated only as actually designated.
20          (c) for information produced in some form other than documentary and for
21   any other tangible items, that the Producing Party affix in a prominent place on the
22   exterior of the container or containers in which the information or item is stored
23   the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.” If only a
24   portion or portions of the information or item warrant protection, the Producing
25   Party, to the extent practicable, shall identify the protected portion(s) and specify
26   the level of protection being asserted.
27
28                                               8
                                                              CASE NO. 5:18-CV-01484-GW (SHKX)
                                                              CASE NO. 5:18-CV-02549-GW (SHKX)
                                                               STIPULATED PROTECTIVE ORDER
1          5.3.   Inadvertent Failures to Designate. If timely corrected, an inadvertent
2    failure to designate qualified information or items does not, standing alone, waive
3    the Designating Party’s right to secure protection under this Order for such
4    material. Upon timely correction of a designation, the Receiving Party must make
5    reasonable efforts to assure that the material is treated in accordance with the
6    provisions of this Order.
7
     6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
8
9          6.1.   Timing of Challenges. Any Party or Non-Party may challenge a

10   designation of confidentiality at any time that is consistent with the Court’s

11   Scheduling Order.

12         6.2.   Meet and Confer. The Challenging Party shall initiate the dispute

13   resolution process under Local Rule 37.1 et seq.

14         6.3.   Judicial Intervention. If the Parties cannot resolve a challenge without

15   court intervention, the Designating Party will have seven (7) days from the date of

16   the meet and confer to seek relief from the Court, unless superseded by the

17   applicable discovery dispute resolution procedures of any Judge or Magistrate

18   Judge presiding over such dispute. If relief is not sought from the Court within that

19   time, the objection shall be deemed withdrawn.

20         The burden of persuasion in any such challenge proceeding shall be on the

21   Designating Party. Frivolous challenges and those made for an improper purpose

22   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may

23   expose the Challenging Party to sanctions. Unless the Designating Party has

24   waived or withdrawn the confidentiality designation by failing to seek a telephone

25   conference with the Court to retain confidentiality as described above, all parties

26   shall continue to afford the material in question the level of protection to which it

27
28                                             9
                                                           CASE NO. 5:18-CV-01484-GW (SHKX)
                                                           CASE NO. 5:18-CV-02549-GW (SHKX)
                                                            STIPULATED PROTECTIVE ORDER
1    is entitled under the Producing Party’s designation until the Court rules on the
2    challenge.
3
     7.    ACCESS TO AND USE OF PROTECTED MATERIAL
4
5          7.1.   Basic Principles. A Receiving Party may use Protected Material that is

6    disclosed or produced by another Party or by a Non-Party in connection with this

7    Action only for prosecuting, defending, or attempting to settle this Action. Such

8    Protected Material may be disclosed only to the categories of persons and under

9    the conditions described in this Order. When the Action has been terminated, a

10   Receiving Party must comply with the provisions of section 13, below (FINAL

11   DISPOSITION).

12         Protected Material must be stored and maintained by a Receiving Party at a

13   location and in a secure manner that ensures that access is limited to the persons

14   authorized under this Order.

15         7.2.   Disclosure of “CONFIDENTIAL” Information or Items. Unless

16   otherwise ordered by the court or permitted in writing by the Designating Party, a

17   Receiving Party may disclose any information or item designated

18   “CONFIDENTIAL” only to:

19         (a)    the Receiving Party’s Outside Counsel of Record in this Action, as

20   well as employees of said Outside Counsel of Record to whom it is reasonably

21   necessary to disclose the information for this Action;

22         (b)    the officers, directors, and employees (including House Counsel) of

23   the Receiving Party to whom disclosure is reasonably necessary for this Action and

24   who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

25         (c)    Experts (as defined in this Order) of the Receiving Party to whom

26   disclosure is reasonably necessary for this Action and who have signed the

27   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

28                                           10
                                                          CASE NO. 5:18-CV-01484-GW (SHKX)
                                                          CASE NO. 5:18-CV-02549-GW (SHKX)
                                                           STIPULATED PROTECTIVE ORDER
1          (d)    the court and its personnel;
2          (e)    court reporters and their staff,
3          (f)    professional jury or trial consultants, including mock jurors and
4    Professional Vendors to whom disclosure is reasonably necessary for this Action
5    and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
6    A);
7          (g)    the author or recipient of a document containing the information or a
8    custodian or other person who otherwise possessed or knew the information;
9           (h)   during their depositions, witnesses and attorneys for witnesses, in the
10   Action to whom disclosure is reasonably necessary, provided: (1) the deposing
11   party requests that the witness sign the form attached as Exhibit A hereto; and (2)
12   they will not be permitted to keep any confidential information unless they sign the
13   “Acknowledgment and Agreement to be Bound” (Exhibit A), unless otherwise
14   agreed to by the Designating Party or ordered by the court. Pages of transcribed
15   deposition testimony or exhibits to depositions that reveal Protected Material must
16   be separately bound by the court reporter and may not be disclosed to anyone
17   except as permitted under this Stipulated Protective Order;
18          (i)   any mediator or settlement officer, and their supporting personnel,
19   mutually agreed upon by any of the parties engaged in settlement discussions.
20         7.3.   Disclosure of “HIGHLY CONFIDENTIAL” Information or Items.
21   Unless otherwise ordered by the court or permitted in writing by the Designating
22   Party, a Receiving Party may disclose any information or item designated
23   “HIGHLY CONFIDENTIAL” only to:
24         (a)    the Receiving Party’s Outside Counsel of Record in this Action, as
25   well as employees of said Outside Counsel of Record to whom it is reasonably
26   necessary to disclose the information for this litigation;
27
28                                            11
                                                           CASE NO. 5:18-CV-01484-GW (SHKX)
                                                           CASE NO. 5:18-CV-02549-GW (SHKX)
                                                            STIPULATED PROTECTIVE ORDER
1          (b)    Minka Company Designee who has signed the “Acknowledgment and
2    Agreement to Be Bound” (Exhibit B);
3          (c)    Vaxcel Company Designee who has signed the “Acknowledgment
4    and Agreement to Be Bound” (Exhibit B);
5          (b)    Experts of the Receiving Party (1) to whom disclosure is reasonably
6    necessary for this litigation, (2) who have signed the “Acknowledgment and
7    Agreement to Be Bound” (Exhibit A), and (3) as to whom the procedures set forth
8    in Paragraph 7.4(a), below, have been followed;
9          (c)    the Court and its personnel;
10         (d)    court reporters and their staff,
11         (e)    professional jury or trial consultants including mock jurors who have
12   signed a confidentiality agreement, and Professional Vendors to whom disclosure
13   is reasonably necessary for this litigation and who have signed the
14   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
15         (f)    the author or recipient of a document containing the information or a
16   custodian or other person who otherwise possessed or knew the information;
17         (g)    any mediator or settlement officer, and their supporting personnel,
18   mutually agreed upon by any of the parties engaged in settlement discussions.
19         7.4.   Procedures for Approving or Objecting to Disclosure of “HIGHLY
20   CONFIDENTIAL” Information or Items to Experts.
21         (a) Unless otherwise ordered by the Court or agreed to in writing by the
22         Designating Party, a Party that seeks to disclose to an Expert (as defined in
23   this Order) any information or item that has been designated “HIGHLY
24   CONFIDENTIAL” pursuant to Paragraphs 7.3 and 7.4 first must make a written
25   request to the Designating Party that (1) identifies the general categories of
26   “HIGHLY CONFIDENTIAL” information that the Receiving Party seeks
27   permission to disclose to the Expert, (2) sets forth the full name of the Expert and
28                                            12
                                                           CASE NO. 5:18-CV-01484-GW (SHKX)
                                                           CASE NO. 5:18-CV-02549-GW (SHKX)
                                                            STIPULATED PROTECTIVE ORDER
1    the city and state of his or her primary residence, (3) attaches a copy of the
2    Expert’s current resume, (4) identifies the Expert’s current employer(s), (5)
3    identifies each person or entity from whom the Expert has received compensation
4    or funding for work in his or her areas of expertise or to whom the Expert has
5    provided professional services, including in connection with a litigation, at any
6    time during the preceding five years and the party to the litigation for whom such
7    work was done, (6) identifies (by name and number of the case, filing date, and
8    location of court) any litigation in connection with which the Expert has offered
9    expert testimony, including through a declaration, report, or testimony at a
10   deposition or trial, during the preceding five years, and (7) identifies any patents or
11   patent applications in which the Expert is identified as an inventor or applicant, is
12   involved in prosecuting or maintaining, or has any pecuniary interest. With regard
13   to the information sought through part (5) of this disclosure, if the Expert believes
14   any of this information is subject to a confidentiality obligation to a third party,
15   then the Expert should provide whatever information the Expert believes can be
16   disclosed without violating any confidentiality agreements, and the Party seeking
17   to disclose to the Expert shall be available to meet and confer with the Designating
18   Party regarding any such engagement.
19         (b)    A Party that makes a request and provides the information specified in
20   the preceding respective paragraphs may disclose the subject Protected Material to
21   the identified Expert unless, within seven days of delivering the request (the
22   "Objection Period"), the Party receives a written objection from the Designating
23   Party. Any such objection must set forth in detail the grounds on which it is based.
24   The Parties shall work in good faith to agree to longer or shorter Objection Periods
25   if deadlines in the case so require. For the avoidance of doubt, absent written
26   consent of the Designating Party, the Party may not share Protected Material with
27
28                                             13
                                                            CASE NO. 5:18-CV-01484-GW (SHKX)
                                                            CASE NO. 5:18-CV-02549-GW (SHKX)
                                                             STIPULATED PROTECTIVE ORDER
1    the identified Expert until either the expiration of the Objection Period without
2    written objection or until the Court resolves the objection.
3          (c)    A Party that receives a timely written objection must meet and confer
4    with the Designating Party (through direct voice to voice dialogue) to try to resolve
5    the matter by agreement within seven days of the written objection. If the dispute is
6    not resolved, the Party objecting to the disclosure will have seven (7) days from the
7    date of the meet and confer to seek relief from the Court, unless superseded by the
8    applicable discovery dispute resolution procedures of any Judge or Magistrate
9    Judge presiding over such dispute. If relief is not sought from the Court within that
10   time, the objection shall be deemed withdrawn.
11         In any such proceeding, the Party opposing disclosure to the Expert shall
12   bear the burden of proving that the risk of harm that the disclosure would entail
13   (under the safeguards proposed) outweighs the Receiving Party’s need to disclose
14   the Protected Material to its Expert.
15
     8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
16         IN OTHER LITIGATION
17         8.1.   If a Party is served with a subpoena or a court order issued in other
18   litigation that compels disclosure of any information or items designated in this
19   Action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” that Party must:
20         (a)    promptly notify in writing the Designating Party. Such notification
21   shall include a copy of the subpoena or court order;
22         (b)    promptly notify in writing the party who caused the subpoena or order
23   to issue in the other litigation that some or all of the material covered by the
24   subpoena or order is subject to this Protective Order. Such notification shall
25   include a copy of this Stipulated Protective Order; and
26         (c) cooperate with respect to all reasonable procedures sought to be pursued
27   by the Designating Party whose Protected Material may be affected.
28                                            14
                                                            CASE NO. 5:18-CV-01484-GW (SHKX)
                                                            CASE NO. 5:18-CV-02549-GW (SHKX)
                                                             STIPULATED PROTECTIVE ORDER
1           If the Designating Party timely seeks a protective order, the Party served
2    with the subpoena or court order shall not produce any information designated in
3    this Action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” before a
4    determination by the court from which the subpoena or order issued, unless the
5    Party has obtained the Designating Party’s permission. The Designating Party shall
6    bear the burden and expense of seeking protection in that court of its confidential
7    material and nothing in these provisions should be construed as authorizing or
8    encouraging a Receiving Party in this Action to disobey a lawful directive from
9    another court.
10          8.2.   The provisions set forth herein are not intended to, and do not, restrict
11   in any way the procedures set forth in Federal Rule of Civil Procedure 45(d)(3) or
12   (f).
13
     9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
14          PRODUCED IN THIS LITIGATION
15          (a)    The terms of this Order are applicable to information produced by a
16   Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
17   CONFIDENTIAL.” Such information produced by Non-Parties in connection
18   with this litigation is protected by the remedies and relief provided by this Order.
19   Nothing in these provisions should be construed as prohibiting a Non-Party from
20   seeking additional protections.
21          (b) In the event that a Party is required, by a valid discovery request, to
22   produce a Non-Party’s confidential information in its possession, and the Party is
23   subject to an agreement with the Non-Party not to produce the Non-Party’s
24   confidential information, then the Party shall:
25                 1.    promptly notify in writing the Requesting Party and the Non-
26          Party that some or all of the information requested is subject to a
27          confidentiality agreement with a Non-Party; and
28                                             15
                                                            CASE NO. 5:18-CV-01484-GW (SHKX)
                                                            CASE NO. 5:18-CV-02549-GW (SHKX)
                                                             STIPULATED PROTECTIVE ORDER
1                 2.     promptly provide the Non-Party with a copy of the Stipulated
2          Protective Order in this Action, the relevant discovery request(s), and a
3          reasonably specific description of the information requested.
4                 3.     make the information requested available for inspection by the
5          Non-Party, if requested.
6
     10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
7
8          If a Receiving Party learns that, by inadvertence or otherwise, it has

9    disclosed Protected Material to any person or in any circumstance not authorized

10   under this Stipulated Protective Order, the Receiving Party must immediately (a)

11   notify in writing the Designating Party of the unauthorized disclosures, (b) use its

12   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform

13   the person or persons to whom unauthorized disclosures were made of all the terms

14   of this Order, and (d) request such person or persons to execute the

15   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit

16   A.

17   11.   PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
           MATERIAL.
18
19         When a Producing Party gives notice to Receiving Parties that certain

20   produced material is subject to a claim of privilege or other protection, the

21   obligations of the Receiving Parties are those set forth in Federal Rule of Civil

22   Procedure 26(b)(5)(B). A Producing Party may assert privilege or protection over

23   produced documents by notifying the Receiving Party in writing of the assertion of

24   privilege or protection as soon as reasonably practicable after learning of the

25   inadvertent disclosure. In addition, information that contains privileged matter or

26   attorney work product shall be returned or destroyed immediately by the Receiving

27   Party if such information appears on its face to have been inadvertently produced

28                                            16
                                                           CASE NO. 5:18-CV-01484-GW (SHKX)
                                                           CASE NO. 5:18-CV-02549-GW (SHKX)
                                                            STIPULATED PROTECTIVE ORDER
1    or if requested. After being notified, a Receiving Party must promptly return or
2    destroy the specified information until the claim is resolved.
3          Pursuant to Federal Rule of Evidence 502(d) and (e), the production of a
4    privileged or work-product-protected document is not a waiver of privilege or
5    protection from discovery in this case or in any other federal or state proceeding.
6    For example, the mere production of privilege or work-product-protected
7    documents in this case as part of a mass production is not itself a waiver in this
8    case or any other federal or state proceeding.
9
     12.   MISCELLANEOUS
10
11         12.1. Right to Further Relief. Nothing in this Order abridges the right of any

12   person to seek its modification by the Court in the future.

13         12.2. Right to Assert Other Objections. By stipulating to the entry of this

14   Protective Order no Party waives any right it otherwise would have to object to

15   disclosing or producing any information or item on any ground not addressed in

16   this Stipulated Protective Order. Similarly, no Party waives any right to object on

17   any ground to use in evidence of any of the material covered by this Protective

18   Order.

19         12.3. Filing Protected Material. A party that seeks to file under seal any

20   Protected Material must comply with Civil Local Rule 79-5.

21         12.4. Privilege Logs. No Party is required to create a privilege log, but if

22   created, no document or communication dated after the filing of the Complaint will

23   be required to be logged. The parties shall exchange their respective privilege logs

24   at a time to be agreed upon by the parties following the production of documents,

25   or as otherwise ordered by the Court.

26
27
28                                            17
                                                           CASE NO. 5:18-CV-01484-GW (SHKX)
                                                           CASE NO. 5:18-CV-02549-GW (SHKX)
                                                            STIPULATED PROTECTIVE ORDER
1          12.5. Computation of time. The computation of any period of time
2    prescribed or allowed by this Order shall be governed by the provisions for
3    computing time set forth in Federal Rule of Civil Procedure 6.
4
     13.   FINAL DISPOSITION
5
6          13.1. Final disposition shall be deemed to be the later of (1) dismissal of all

7    claims and defenses in this Action, with or without prejudice; and (2) final

8    judgment herein after the completion and exhaustion of all appeals, rehearings,

9    remands, trials, or reviews of this action, including the time limits for filing any

10   motions or applications for extension of time pursuant to applicable law and the

11   time limits for filing a petition for writ of certiorari to the Supreme Court of the

12   United States if applicable.

13         13.2. Within 60 days after the final disposition of this Action, as defined

14   herein, each Receiving Party must return all Protected Material to the Producing

15   Party or destroy such material. As used in this subdivision, “all Protected Material”

16   includes all copies, abstracts, compilations, summaries, and any other format

17   reproducing or capturing any of the Protected Material. Whether the Protected

18   Material is returned or destroyed, the Receiving Party must submit a written

19   certification to the Producing Party (and, if not the same person or entity, to the

20   Designating Party) by the 60-day deadline that (1) identifies (by category, where

21   appropriate) all the Protected Material that was returned or destroyed and (2)

22   affirms that the Receiving Party has not retained any copies, abstracts,

23   compilations, summaries or any other format reproducing or capturing any of the

24   Protected Material. Notwithstanding this provision, Counsel are entitled to retain

25   an archival copy of all pleadings, motion papers, trial, deposition, and hearing

26   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert

27   reports, attorney work product, and consultant and expert work product, even if

28                                            18
                                                            CASE NO. 5:18-CV-01484-GW (SHKX)
                                                            CASE NO. 5:18-CV-02549-GW (SHKX)
                                                             STIPULATED PROTECTIVE ORDER
1    such materials contain Protected Material. Any such archival copies that contain or
2    constitute Protected Material remain subject to this Protective Order as set forth in
3    Paragraph 4 (DURATION).
4          14.    Violation of this Order. Any violation of this Order may be punished
5    by any and all appropriate measures, including, without limitation, contempt
6    proceedings and/or monetary sanctions.
7
8
9    IT IS SO STIPULATED THROUGH COUNSEL OF RECORD.
10
11
     FISHERBROYLES LLP
12
13   /s/Adriana Cara___________________
     Richard M. Lehrer
14   Email: richard.lehrer@fisherbroyles.com
15   R. Mark Halligan
     Email: rmarkhalligan@fisherbroyles.com
16
     Bryan D. Pollard
17   Email: bryan.pollard@fisherbroyles.com
18   Adriana Cara
     Email: adriana.cara@fisherbroyles.com
19
     Attorneys for Plaintiff Vaxcel
20   International Co., Ltd.
21   Dated: July 12, 2019

22
23
24
25
26
27
28                                            19
                                                          CASE NO. 5:18-CV-01484-GW (SHKX)
                                                          CASE NO. 5:18-CV-02549-GW (SHKX)
                                                           STIPULATED PROTECTIVE ORDER
1
      SEYFARTH SHAW, LLP
2
3     /s/Myall S. Hawkins___________________
4     Lisa H. Meyerhoff
      Email: Lisa.Meyerhoff@seyfarth.com
5     Myall S. Hawkins
6     Email: Myall.Hawkins@seyfarth.com
7     Attorneys for Defendant
8     MINKA LIGHTING, INC.
9     Dated July 12, 2019
10
11
12   STREAM KIM HICKS WRAGE & ALFARO, P.C.

13   /s/Mario Alfaro___________________
14   Theodore K. Stream
     Email: Ted.Stream@streamkim.com
15
16   Mario H. Alfaro
     Email: Mario.Alfaro@streamkim.com
17
18   Attorneys for Defendant
     MINKA LIGHTING, INC.
19
20
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
21
22
23   Dated: July 15, 2019
                                           HON. SHASHI H. KEWALRAMANI
24                                         United States Magistrate Judge
25
26
27
28                                        20
                                                   CASE NO. 5:18-CV-01484-GW (SHKX)
                                                   CASE NO. 5:18-CV-02549-GW (SHKX)
                                                    STIPULATED PROTECTIVE ORDER
1                                        EXHIBIT A
2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3
            I,                                                   , [print    or    type
4
     full    name],     of [print or type full address], declare under penalty of
5
     perjury that I have read in its entirety and understand the Stipulated
6
     Protective Order that was issued by the United States District Court for the
7
     Central District of California on [date] in the consolidated cases of
8
     Vaxcel International Co., Ltd. v. Minka Lighting, Inc., Case No. 5:18-cv-01484-
9
     GW (SHKx) and Vaxcel International Co., Ltd. v. Minka Lighting, Inc., Case No.
10
     5:18-cv-02549-GW (SHKx) (collectively “the Action”). I agree to comply with
11
     and to be bound by all the terms of this Stipulated Protective Order and I
12
     understand and acknowledge that failure to so comply could expose me to
13
     sanctions and punishment in the nature of contempt. I solemnly promise that I
14
     will not disclose in any manner any information or item that is subject to this
15
     Stipulated Protective Order to any person or entity except in strict compliance
16
     with the provisions of this Order. I further agree to submit to the jurisdiction of the
17
     United States District Court for the Central District of California for the
18
     purpose of enforcing the terms of this Stipulated Protective Order, even if
19
     such enforcement proceedings occur after termination of this Action. I hereby
20
     appoint __________________________ [print or type full name] of
21
                               [print or type full address and telephone number] as
22
     my California agent for service of process in connection with this Action or
23
     any proceedings related to enforcement of this Stipulated Protective Order.
24
     ///
25
     ///
26
     ///
27
     ///
28
                                                           CASE NO. 5:18-CV-01484-GW (SHKX)
                                                           CASE NO. 5:18-CV-02549-GW (SHKX)
                                                            STIPULATED PROTECTIVE ORDER
1    Date:
2
3    City and State Where Sworn or Signed:
4
5    Printed Name:
6
7    Signature:
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                           2
                                                 CASE NO. 5:18-CV-01484-GW (SHKX)
                                                 CASE NO. 5:18-CV-02549-GW (SHKX)
                                                  STIPULATED PROTECTIVE ORDER
1                                            EXHIBIT B
2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3
           I, _______________________[print or type full name] , as a [Company] Designee
4
     residing at ___________________________, declare under penalty of perjury that I have
5
     read in its entirety and understand the Stipulated Protective Order that was issued by the
6
     United States District Court for the Central District of California on
7
     __________________ in the case of Vaxcel International Co., Ltd. v. Minka Lighting,
8
     Inc., Case No. 5:18-cv-01484-GW (SHKx) and Vaxcel International Co., Ltd. v. Minka
9
     Lighting, Inc., Case No. 5:18-cv-02549-GW (SHKx).
10
           I agree to comply with and to be bound by all the terms of this Stipulated
11
     Protective Order and I understand and acknowledge that failure to so comply could
12
     expose me to sanctions and punishment in the nature of contempt. I solemnly promise
13
     that I will not disclose in any manner any information or item that is subject to this
14
     Stipulated Protective Order to any person or entity except in strict compliance with the
15
     provisions of this Order.
16
           I further agree that I will not download, print, photograph, and/or store on any
17
     electronic medium any HIGHLY CONFIDENTIAL information received from the
18
     Producing Party. The storage of information is intentionally broad to include,
19
     external/internal hard drives or devices, screen captures, photographing or any other
20
     manner or means.
21
           I further agree that that I will not discuss my review of HIGHLY
22
     CONFIDENTIAL information with any individual not specifically identified in
23
     Paragraph 7.3 as a Receiving Party for HIGHLY CONFIDENTIAL information.
24
     I further agree to submit to the jurisdiction of the United States District Court for the
25
     Central District of California for the purpose of enforcing the terms of this Stipulated
26
     Protective Order, even if such enforcement proceedings occur after termination of this
27
     action.
28
                                                           CASE NO. 5:18-CV-01484-GW (SHKX)
                                                           CASE NO. 5:18-CV-02549-GW (SHKX)
                                                            STIPULATED PROTECTIVE ORDER
1    I hereby appoint [California Licensed Counsel who have made an appearance in this case
2    for the Receiving Party], [Address], [Phone] as my California agent for service of process
3    in connection with this action or any proceedings related to enforcement of this
4    Stipulated Protective Order.
5       Date:                                    Printed Name: ___________________
6       City and State where sworn and
7      signed: _____________________             Signature: ______________________
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                           2
                                                         CASE NO. 5:18-CV-01484-GW (SHKX)
                                                         CASE NO. 5:18-CV-02549-GW (SHKX)
                                                          STIPULATED PROTECTIVE ORDER
